Citation Nr: 0513209	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  95-41 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $28,051.00, 
including the issue of whether the overpayment was properly 
created. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 

The appeal has been the subject of a July 1997 Board 
decision, an October 1998 order by the United States Court of 
Appeals for Veterans Claims (Court) vacating that decision, 
and two subsequent remands by the Board dated in April 1999 
and January 2003.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In April 1999 and January 2003, the appeal was remanded for 
the RO to prepare a complete paid-and-due audit to include 
consideration of evidence pertaining to actual wage income 
earned by the veteran.  Specifically, the RO was to:

2.  .... prepare a complete written paid-
and-due audit of the veteran's disability 
pension account, and consider evidence 
pertaining to actual wage income earned 
by the veteran during the period 1988 
through 1992, including the tax records 
filed in July 1999, and the income 
information filed in July 2001.  This 
audit should reflect, on a month-by- 
month basis, the amounts actually paid to 
the veteran, as well as the amounts 
properly due, and should be accomplished 
in accordance with VA Adjudication 
Manual, M21-1, Part Four, Chapter 16.  In 
verifying the amount of overpayment, VA 
must explain the maximum allowable 
pension rates for the years in question, 
verified wage earnings, and the amount of 
unreimbursed medical and educational 
expenditures reported by the veteran 
during the specific period of time.  A 
copy of the written audit must be 
inserted into the claims folder.

While the RO, in August 1999 and again in March 2004, 
prepared audits, these audits were not responsive to the 
Board's inquiry.  Specifically, while the Board notified the 
RO that a prior representative in July 1999, submitted tax 
records revealing that the claimant had an income of 
$3,064.57, $11,035.00, $9,067.00, and $1,972.00 for tax years 
1989 through 1992 respectively, neither audit specifically 
discussed these tax records nor the reason why VA accepted or 
rejected these income figures for the years in question in 
calculating the overpayment amount.  Likewise, the audits 
failed to specifically discuss the other income figures found 
in pension eligibility verification reports and W-2 
statements filed by the veteran as well as in hearing 
testimony.  In short, the latest audit once again did not 
include an analysis or consideration of income received by 
the veteran for the years in question or a calculation of 
exclusions from income as outlined in 38 C.F.R. § 3.272 
(2004).

Therefore, another remand for the RO to prepare a complete 
paid-and-due audit, to include consideration of evidence 
pertaining to actual wage income earned by the veteran, is 
required.  Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2004).  

Therefore, given the fact that the veteran has yet to be 
provided specific notice of the VCAA, on remand, the RO 
should: (1) notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) notify him of the information and evidence that VA 
will seek to provide; (3) notify him of the information and 
evidence the claimant is expected to provide; and (4) tell 
the claimant to provide any pertinent evidence in his 
possession that has yet to be submitted.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim for waiver of 
an overpayment, to include the issue of 
whether the overpayment was properly 
created.  The letter must: (1) notify the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) notify him of 
the information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should prepare a complete 
written paid-and-due audit of the 
veteran's disability pension account, and 
consider evidence pertaining to actual 
wage income earned by the veteran during 
the period 1988 through 1992.  The audit 
must specifically discuss the tax records 
filed in July 1999, the income 
information filed in July 2001, as well 
as all other evidence of wage and income 
found in pension eligibility verification 
reports, W-2 statements, and hearing 
testimony.  If the RO contests the 
validity of any of the figures found in 
these records, it must fully explain the 
reasons and bases behind this position.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to 
the veteran, as well as the amounts 
properly due, and should be accomplished 
in accordance with VA Adjudication 
Manual, M21-1, Part Four, Chapter 16.  In 
verifying the amount of overpayment, VA 
must explain the maximum allowable 
pension rates for the years in question, 
verified wage earnings, and the amount of 
unreimbursed medical and educational 
expenditures reported by the veteran 
during the specific period of time.  A 
copy of the written audit must be 
inserted into the claims folder.

3.  Thereafter, the Committee on Waivers 
and Compromises should consider whether 
an overpayment has been shown to have 
been properly created.  Thereafter, any 
amount of overpayment should be referred 
to the Committee for reconsideration of 
the veteran's request for waiver in light 
of the available record, with full 
written consideration given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. 
§ 1.965(a).  A formal written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.

4.  If, while the appeal is in remand 
status, additional evidence or 
information received or not received 
triggers a need for further development, 
assistance, or notice under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159. 

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
all applicable laws and regulations 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


